DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending in the application. No new or canceled claims are presented. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by US Patent Publication No. US2009/0178201A1 hereinafter referred to as Lujan.  Lujan discloses an electric bed 10, a front of the electric bed being defined at a head portion 11 of the electric bed and a rear of the electric bed being defined at a feet portion 13 of the electric bed, the electric bed comprising:  a base 14, 76; a back frame 74, a rear end of which is attached to the base in a way that the back frame is swingable; a first actuator 106a (see paragraph 0051) disposed between the base and the back frame for driving the back frame to swing; a butt frame 148 for supporting a user’s butt and located in back of the back frame, a rear end of the butt frame being attached to the base in a way that the butt frame is swingable in a way that a front end of the butt frame is movable up and down; and a second actuator 130 disposed as per claim 2 wherein the butt frame has a butt-plate supporter 148  and a second downward link 131 extended downwardly from the butt-plate supporter; the second actuator is connected with the second downward link; as per claim 3 wherein the second actuator has a front end pivotably attached to the second downward link of the butt frame, and a rear end pivotably attached to the base; as per claim 4 wherein the second actuator is one of an electric motor and a pneumatic cylinder; as per claim 5 wherein the butt frame is swingable between a horizontal position and an inclined position; and as per claim 6 wherein during the second actuator is extended, it causes the butt frame to swing from the horizontal position to the inclined position.
Claims 1-6 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by US Patent Publication US2010/0017964A1 hereinafter referred to as Kruse.  Kruse discloses an electric bed 100, a front of the electric bed being defined at a head portion 102 of the electric bed and a rear of the electric bed being defined at a feet portion 108 of the electric bed, the electric bed comprising:  a base 110, 112; a back frame 144, a rear end of which is attached to the base in a way that the back frame is swingable; a first actuator 152 disposed between the base and the back frame for driving the back frame to swing; a butt frame 104 for supporting a user’s butt and located in back of the back frame, a rear end of the butt frame being attached to the base in a way that the butt frame is swingable in a way that a front end of the butt frame is movable up and down; and a second actuator 152 disposed between the base and the butt frame for driving the butt frame to swing; as per claim 2 wherein the butt frame has a butt-plate supporter 144, 104 (see fig. 15-20)  and a second downward link 160, 164, 174 extended downwardly from the butt-plate supporter; the second actuator is connected with the second downward link; as per claim 3 wherein the second actuator has a front end pivotably attached to the second downward link of the butt frame, and a rear end pivotably attached to the base; as per claim 4 wherein the second actuator is one of an electric motor and a pneumatic cylinder; as per claim 5 wherein the butt frame is .
Response to Arguments
Applicant's arguments filed 03/31/2021 have been fully considered but they are not persuasive. Applicant argues that the prior art of Lujan and Schermel does not disclose “the butt frame is swingable in a way that the front end of the butt frame is moveable up and down”.  Examiner respectfully disagrees the claim has not set forth any axis or direction which limits the interpretation of the front end of the butt frame. Based on Examiner’s understanding of the claim Lujan and Schermel in fact disclose a front end of the butt frame is moveable up and down.   
Applicant argues the element 148 of Lujan support a lumber region of the user. However it is clearly disclose in paragraphs 0055 and 0058 that the element 148 (130) supports a lower back region. The lower back region includes the thoracolumbar fascia with is also part of the butt. Additionally it is clear in fig. 5 that in use the element 148 would contact the user’s butt.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072.  The examiner can normally be reached on M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673       

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673